EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gordon Moriarty on 25 April 2022.
The application has been amended as follows.
Claim 17. (Currently Amended) The wind farm electric system of claim 16, wherein each control system is also configured to completely disconnect .










DETAILED ACTION
Response to Arguments
Applicant’s arguments in the Appeal Brief filed 29 March 2022 regarding claims 5 and 10 is persuasive. The current amendment has amended the independent claims to include the subject matter of claims 5 and 10.  The application is now allowable. 
Allowable Subject Matter
Claims 1, 2, 4, 8-10, 12, 13, 16, 17, 19, 23-27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 2, 4, 8-10, 12, 13, 16, 17, 19, 23-27: The prior art of record alone or in combination does not explicitly teach, suggest, or render obvious at least to the skilled artisan, the method of claim 1, specifically comprising:
wherein the first voltage threshold for a respective wind turbine is calculated based on a minimum voltage level at the point of interconnection (POI) at which a grid operator requires each wind turbine to remain connected and an impedance between the respective wind turbine terminals and the point of interconnection, in the context of the other components in the claim. 
Claim 16 is allowed due to reciting a similar limitation.
The remaining claims are allowed due to their dependency on an allowed claim.
Regarding claim 29: The prior art of record alone or in combination does not explicitly teach, suggest, or render obvious at least to the skilled artisan, the method of claim 29, specifically comprising:
the first voltage threshold for each wind turbine may differ from the first voltage threshold for each other wind turbine in the plurality of wind turbines, and wherein the first voltage threshold for a respective wind turbine is predetermined by means of simulations prior to configuring the respective control system and according to theoretical models of the plurality of wind turbines, the wind farm electric system and of the external electric grid, and considering a zero voltage dip at the point of interconnection (POI), in the context of the other components in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832